Citation Nr: 0907762	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
post traumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal.  The Veteran, who had active service from 
January 1969 to August 1970, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  The Board returned the case in August 2008 for 
further development.  That development was accomplished, to 
the extent possible without the Veteran's cooperation, and 
the case was returned to the Board for appellate review.  


FINDING OF FACT

PTSD is not productive of occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in 
excess of 30 percent have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.125-4.130; Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004, March 2006, and September 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran failed to appear for the examination 
requested by the Board when the case was returned in August 
2008 and to date has not contacted VA to reschedule the 
examination or explain his failure to appear for the 
examination.  In a Supplemental Statement of the Case mailed 
to the Veteran in November 2008, the RO notified the Veteran 
of the consequences of his failure to appear at the VA 
examination.  The Veteran has not responded to the 
Supplemental Statement of the Case, and he has not indicated 
any reason for his failure to report to a VA examination.  In 
light of the foregoing, and in recognition of the fact that 
the present claim essentially arises out of an initial claim 
for compensation, the Board proceeds to review and decide the 
claim based on the evidence that is of record.  38 C.F.R. § 
3.655.

Furthermore, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

Laws and Regulations

The present appeal involves the Veteran's claim that the 
severity of his PTSD warrants a higher initial disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A noncompensable rating is warranted when a mental 
condition has been diagnosed, but symptoms are not 
severe enough either to interfere with occupational 
and social functioning or to require continuous 
medication.

A 10 percent disability rating is warranted when 
the Veteran experiences occupational and social 
impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication.

A 30 percent disability rating is warranted when 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating is warranted when 
there is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating is warranted when 
there is occupational and social impairment, with 
deficiencies in most area, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted for 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent ability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of closest relatives, own 
occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2007).

Factual Background

The Veteran submitted a letter from a private psychologist 
addressing his PTSD in April 2004.  The psychologist 
described the Veteran as depressed and anxious with a desire 
to isolate.  He reported nightmares and a startle affect.  He 
assigned the Veteran a GAF of 55.  

The Veteran was afforded a VA examination in July 2004.  
During this examination, the Veteran's speech was normal with 
respect to rate, volume, and articulation.  He appeared 
casually groomed with good eye contact.  His affect was 
euthymic and his thought process appeared goal directed and 
coherent.  The Veteran showed no signs of paranoia or 
hallucinations and his thought content was appropriate.  The 
Veteran presented no suicidal or homicidal ideation.  He was 
cognitively intact with regards to orientation, calculation, 
recall memory, remote memory, fund of knowledge, recent 
memory, concentration, and abstraction ability.  His mood was 
apprehensive.  The examiner assigned him a GAF of 60.

The Veteran's private psychologist submitted a second letter 
in September 2004.  The psychologist stressed the Veteran's 
decreased productivity and functioning due to a blunted 
emotional affect and an inability to trust the decisions of 
those in authority.  The psychologist stated that the 
Veteran's concentration and short-term memory are impaired as 
he experiences intrusive memories including flashbacks.  He 
experiences severe disturbances of motivation and mood and 
has extreme difficulty establishing and maintaining social 
relationships.  

The Veteran testified during a video hearing in front of the 
Board in March 2007.  At this hearing, the Veteran stressed 
difficulties at work including consistently being passed over 
for promotions and tension between his supervisors and 
himself.  He stated that he had been married and divorced 
three times and felt that the marriages ended due to his 
PTSD.  He also described his sleep problems, nightmares, 
flashbacks, and panic attacks.  

Through another letter dated September 2008, the private 
psychologist summarized his sessions with the Veteran.  The 
Veteran complained of daily sleep problems which include 
nightmares that result in panic attacks.  His intrusive 
memories continue to interrupt his daily life.  The 
psychologist opined that the Veteran is unemployable.  He 
assigned him a GAF of no greater than 50, which at certain 
times due to stressors falls below 50.  

Analysis

At the outset, it is noteworthy that the Board had requested 
that the Veteran's psychologist provide actual treatment 
records pertaining to the veteran, but that he declined to do 
so.  Furthermore, the Board also requested that the Veteran 
be afforded an additional VA examination in order to assist 
his in substantiating his claim, but that he failed to report 
for that examination.  All of this information would have 
would have been relevant and potentially probative of the 
veteran's contentions as to the severity of his PTSD.  See 
Woodv. Derwiski, 1 Vet. App. 190,193 (1991) ("The duty to 
assist is not a one-way street.")  

In order to receive an increased rating, the Veteran must 
experience occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.
 
Prior to the 2008 psychologist's letter, the GAF scores 
indicated moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The 2008 letter however 
provided a GAF of 50.  A GAF of 50 indicates borderline 
serious symptoms or borderline serious difficulty in social, 
occupational, or school functioning.  But that letter also 
reports that the Veteran's symptomatology ranged from 
moderate to severe.

The VA examiner reported a euthymic affect in July 2004, yet 
the Veteran's psychologist reported an emotionally blunted 
affect in September 2004.  The Veteran used no 
circumstantial, circumlocutory, or stereotyped speech.  The 
record is silent as to panic attacks until September 2008 
when the psychologist reported panic attacks more than once a 
week related to the Veteran's nightmares.  The description of 
the panic attacks by the psychologist, however, more closely 
resembles the effect of waking up from a nightmare rather 
than a distinct panic attack.  The Veteran suffered no 
difficulty in understanding complex commands.  He showed no 
impairment of long-term memory.  Although the July 2004 VA 
examination showed no impairment of short- term memory, the 
Veteran's psychologist reported short- term memory problems 
due to intrusive memories in September 2004.  The Veteran 
shows no impaired judgment and no impaired abstract thinking.   

The Veteran did experience disturbances of motivation and 
mood.  In April 2004, the psychologist described the Veteran 
as depressed and anxious with a desire to isolate.  In July 
2004, the VA examiner described the Veteran's mood as 
apprehensive.  The psychologist depicted the Veteran's 
disturbances of mood and motivation as severe in September 
2004.  The Veteran testified about his difficulty 
establishing and maintaining effective work and social 
relationships.  In regards to work, the Veteran maintained a 
steady job until he retired in 2003.  He stated that his 
supervisors felt he did not communicate with them properly 
and therefore he was continually passed over for promotions.  
Socially, the Veteran has been married and divorced three 
times.  He testified that the marriages ended primarily due 
to his PTSD.  

Although the Veteran's psychologist stated that he was 
unemployable, the Veteran worked consistently at the same job 
for many years and retired of his own choice after completing 
the required length of service.  He also currently maintains 
a stable relationship with a girlfriend.  The Veteran stated 
that he only sees his psychologist around two times per year.  
Also, other than a sleeping aid, the Veteran requires no 
medications for his PTSD.  

As the Veteran requires neither regular counseling nor 
medication to control his PTSD symptoms and he fails to meet 
a significant number of criteria for the 50 percent 
disabling, the Board finds that the Veteran's PTSD does not 
warrant an increase to 50 percent.  In this regard, the Board 
finds that the VA examination, performed by a physician, has 
greater probative value than that of the later two statements 
from the Veteran's psychologist.  Indeed, the earlier April 
2004 statement from the psychologist is consistent with the 
assessment of the severity of the Veteran's PTSD 
symptomatology reported in the VA examination.  Further, the 
later two statements from the psychologist appear to be 
written to advocate a specific disability evaluation and 
describe the veteran's symptomatology in terms of the 
schedular criteria for the next higher evaluation after, in 
the words of the psychologist in his September2004 letter, 
the Veteran "shared with me the findings and decision made 
by your office . . . "and were not substantiated by the 
treatment records requested by the Board.  Although the Board 
acknowledges the Veteran's belief that he is entitled to a 
disability rating in excess of 30 percent, the Board believes 
that the Veteran's symptomatology does not more nearly 
approximate the 50 percent rating criteria, but rather more 
nearly approximates the 30 percent rating criteria.  

For these reasons, the Board finds that the medical evidence 
is against the claim, and thus the preponderance of the 
evidence is against the claim. As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply, and the claim for higher evaluation 
of initial rating for PTSD must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).



ORDER

An initial disability rating in excess of 30 percent for PTSD 
is not warranted denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


